DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/6/2021 and 3/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al., US 2021/0288222.
Regarding claim 12, 15, and 19, Young teaches (at least in Figures 1 and 5B) a light emitting diode (LED) device comprising: a first mesa array comprising a plurality of first mesas separated by a first trench ([0074]), the first trench filled with a dielectric layer ([0058]); a second mesa array comprising a plurality of second mesas separated by a second trench (see Figure 5B), the second trench filled with the dielectric layer (id); a first anode contact on a top surface of the first mesa array; a second anode contact on a top surface of the second mesa array; and a cathode contact adjacent to the first mesa array and the second mesa array, the plurality of first mesas and the plurality of second mesas comprising semiconductor layers, the semiconductor layers including an n-type layer, an active layer, and a p-type layer, and the first trench and the second trench extending to the n-type layer ([0083-0085]).
Regarding claims 13 and 20, Young further teaches the first anode contact and the second anode contact independently comprise a material selected from one or more of silver (Ag), indium tin oxide (ITO), nickel (Ni), palladium (Pd), platinum (Pt), and zinc oxide (ZnO) ([0107]).
Regarding claims 14 and 21, Young further teaches a first anode terminal on the first anode contact, a second anode terminal on the second anode contact, and a cathode terminal on the cathode contact ([0083]).
Regarding claims 16 and 22, Young further teaches the dielectric layer comprises one or more of silicon oxide (SiO2), aluminum oxide (A1203), silicon nitride (SiNx), titanium oxide (TiO2), niobium oxide (Nb2O5), zirconium oxide (ZrO2), and hafnium oxide (HfO2) ([0053]).
Regarding claims 17, 18, 23 and 24, Young further teaches flowing a current through the first and second anodes to emit light having a wavelength less than 590 nm or more than 610 nm ([0004]).
				Allowable Subject Matter
Claims 1-11 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875